               Case 2:20-cr-00149-RAJ Document 39 Filed 08/16/21 Page 1 of 4




 1                                                                  The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                                NO. 2:20-cr-00149-RAJ
11
                                  Plaintiff,
12
                                                               PROTECTIVE ORDER
13
                           v.
14
      JACOB D. LITTLE,
15
                                  Defendant.
16
17
18          This matter, having come before the Court upon the government’s unopposed

19 motion for entry of a discovery protective order, and the Court, having considered the
20 motion, and being fully advised in this matter, hereby enters the following
21 PROTECTIVE ORDER:
22     1.   Protected and Sensitive Material.

23                   A.         Protected Material. The following documents and materials are

24 deemed Protected Material:
25                   i.       Grand Jury transcripts and exhibits;

26                              ii.    Witness statements, including but not limited to reports of

27 law enforcement officers memorializing witness statements; and
28
     PROTECTIVE ORDER - 1                                                        UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Little/2:20-cr-00149-RAJ
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
               Case 2:20-cr-00149-RAJ Document 39 Filed 08/16/21 Page 2 of 4




 1                            iii.    The personal information related to witnesses, and any
 2 statements and/or documents containing personal information related to any witnesses.
 3 As used in this Order, the term “personal information” refers to each witnesses’ date of
 4 birth, Social Security number (or other identification information), driver’s license
 5 number, address, telephone number, location of residence or employment, school records,
 6 juvenile criminal records, and other confidential information.
 7          The United States will make available copies of the Protected Materials, including
 8 those filed under seal, to defense counsel to comply with the government’s discovery
 9 obligations. Possession of copies of the Protected Materials is limited to the attorneys of
10 record, and investigators, paralegals, law clerks, experts and assistants for the attorneys of
11 record (hereinafter collectively referred to as “members of the defense team”):
12          Defense counsel and members of the defense team may share and review the
13 Protected Material with the Defendant. Defense counsel and members of the defense
14 team acknowledge that providing copies of the Protected Material to the Defendant and
15 other persons is prohibited, and agree not to duplicate or provide copies of the Protected
16 Material to the Defendant and other persons. The exception to this prohibition is the
17 dissemination of electronic copies to the Federal Detention Center at SeaTac,
18 Washington, for use in a controlled environment by Defendant, who is currently in
19 custody there.
20          Additional discovery items may be deemed by the parties to constitute Protective
21 Material upon agreement.
22          Any violation of these prohibitions constitutes a violation of the Protective Order.
23 Defense counsel and all members of the defense team are subject to the terms and
24 conditions of this Protective Order. Further, defense counsel are required, prior to
25 disseminating any copies of the Protected Materials to members of the defense team, to
26 provide a copy of this Protective Order to members of the defense team.
27
28
     PROTECTIVE ORDER - 2                                                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Little/2:20-cr-00149-RAJ
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:20-cr-00149-RAJ Document 39 Filed 08/16/21 Page 3 of 4




 1          Nothing in this order should be construed as imposing any discovery obligations
 2 on the government that are different from those imposed by case law and Rule 16 of the
 3 Federal Rules of Criminal Procedure.
 4          2.       Filing
 5          Any Protected Material that is filed with the Court in connection with pre-trial
 6 motions, trial, or other matter before this Court, shall be filed under seal and shall remain
 7 sealed until otherwise ordered by this Court. This does not entitle either party to seal
 8 their filings as a matter of course. The parties are required to comply in all respects to the
 9 relevant local and federal rules of criminal procedure pertaining to the sealing of court
10 documents.
11          3.       Nontermination
12          The provisions of this Order shall not terminate at the conclusion of this
13 prosecution.
14          4.       Violation of Any Terms of this Order
15          Any violation of any term or condition of this Order by the Defendant, his
16 attorneys of record, any member of the defense team, may be held in contempt of court,
17 and/or may be subject to monetary or other sanctions as deemed appropriate by this
18 Court.
19          If the Defendant violates any term or condition of this Order, the United States
20 reserves its right to seek a sentencing enhancement for obstruction of justice, or to file
21 any criminal charges relating to the defendant’s violation.
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
     PROTECTIVE ORDER - 3                                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Little/2:20-cr-00149-RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:20-cr-00149-RAJ Document 39 Filed 08/16/21 Page 4 of 4




1           5.       Right to Review
2           The parties agree that in the event that compliance with this Order makes it
3 difficult for defense counsel to adhere to their Sixth Amendment obligations, or
4 otherwise imposes an unworkable burden on counsel, defense counsel shall bring any
5 concerns about the terms of the Order to the attention of the government. The parties
6 shall then meet and confer with the intention of finding a mutually acceptable solution.
7 In the event that the parties cannot reach such a solution, defense counsel shall have the
8 right to bring any concerns about the scope or terms of the Order to the attention of the
9 Court.
10
11          DATED this 16th day of August, 2021.
12
13
14                                                   A
15                                                   The Honorable Richard A. Jones
16                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER - 4                                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Little/2:20-cr-00149-RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
